DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Applications No. 61/119973, 61/154594, 61/157249, 61/166381, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Provisional applications as above do not disclose instant SEQ ID NOs: 14 or 15, therefore effective filing date for claims 17-25, 29-32, 34 is the filing date of PCT/US2009/066654, which is 12/03/2009.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 17, 21, 23 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Telerman et al (WO 03/025177, March 2003, cited from machine translation).
Telerman et al disclose a single-stranded oligonucleotide of SEQ ID NO: 3970 (see last paragraph on page 1 of machine translation), which is 100% complementary to nucleotides 301-317 of instant SEQ ID NO: 14:
SEQ ID NO: 14         301 ATTTGTGTATGCTGATC 317
                          |||||||||||||||||
SEQ ID NO: 3970        17 TAAACACATACGACTAG 1

Further Telerman et al disclose that oligonucleotides of the invention can be peptide nucleic acids (PNA) (see bridging paragraph between pages 1 and 2 of machine translation).
The oligonucleotide disclosed by Telerman et al satisfies structural requirements of claims 17, 21, 23, therefore functional outcome of upregulating PTEN expression is expected to happen in the absence of evidence to the contrary.

Claim(s) 17-23 and 30 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zhou (US 7314750, January 2008).

SEQ ID NO: 14            112 CAAGTGTCAAAACCCTGTGGATGTA 136
                             |||||||||||||||||||||||||
SEQ ID NO: 548907         25 GTTCACAGTTTTGGGACACCTACAT 1


Further Zhou discloses that oligonucleotides of the invention can be peptide nucleic acids (PNA) and can comprise modified sugars or phosphorothioate linkages  (see lines 44-55 in column 5). Zhou discloses that oligonucleotides of the invention can be included in compositions (see lines 5-15 in column 6).
The oligonucleotide disclosed by Zhou satisfies structural requirements of claims 17-23 and 30, therefore functional outcome of upregulating PTEN expression is expected to happen in the absence of evidence to the contrary.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 
Claims 17-25 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou, above, and in further view of Crooke et al (US 2006/0009410, January 2006, cited from IDS).
Teachings of Zhou are discussed above.
Zhou does not teach 2’-O-methoxyethyl modified sugar moiety.
Crooke et al teach several modifications of oligonucleotides, which enhance their cellular uptake, affinity and stability (see paragraph [0049]), one of such modifications is 2’-O-methoxyethyl sugar modification (see paragraph [0059]).
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to introduce 2’-O-methoxyethyl modified sugar moiety taught by Crooke et al into oligonucleotide taught by Zhou. One of the ordinary skill in the art would be motivated to do so, because Zhou teaches modified sugar moieties in oligonucleotides disclosed and Crooke et al teach specific sugar modification which enhance cellular uptake, affinity and stability of oligonucleotide. 

Allowable Subject Matter
Claims 29, 31, 32 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive. 
Previous rejections are withdrawn in view of new amendments, arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635